720 S.E.2d 681 (2012)
COUNTRYWIDE HOME LOANS SERVICING, LP and Substitute Trustee Services, Inc., or its successor in interest, solely in its capacity as Substitute Trustee under that certain deed of trust recorded in Book 2283, Page 389 of the Pitt County Registry
v.
STATES RESOURCES CORP., Waslaw, LLC, solely in its capacity as Substitute Trustee of the certain deed of trust recorded in Book 2060, Page 24 of the Pitt County Registry.
No. 410P11.
Supreme Court of North Carolina.
January 26, 2012.
Alan B. Powell, High Point, for Countrywide Home Loans Servicing, LP.
Dorothy B. Burch, Raleigh, for States Resources Corp., et al.

ORDER
Upon consideration of the conditional petition filed on the 3rd of October 2011 by Defendant (States Resources Corp.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 26th of January 2012."